DETAILED ACTION
Examiner acknowledges receipt of the reply filed 6/20/2022, in response to the non-final office action mailed 3/31/2022.
Claims 1, 2, and 4-23 are pending.  Claim 3 has been cancelled.  Claim 23 is newly added.  Claims 14 and 17-19 remain withdrawn for the reasons made of record.
Claims 1, 2, 4-13, 15, 16, and 20-23 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections -withdrawn
The objection of claims 7, 9, and 13 is withdrawn in view of the amendment filed 6/20/2022.


Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 3 and 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed 6/20/2022.

Claim Rejections - 35 USC § 102- withdrawn
The rejection of claims 1, 2, 4, 6, 9, 10, 15, 16, under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. ((Bull Korean Chem Soc 30:599-607)- cited in IDS filed 2/23/2021), as evidenced by Tamanoi et al. (J cell Biochem Suppl 37:64-70 (2001)), is withdrawn in view of the amendment filed 6/20/2022.
The rejection of claims 1-6, 9-11, 13, 15, 16, 20 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Gopalakrishnan et al. (Adv. Healthcare Mater. 4:1015-1022 (2015)- previously cited), as evidenced by Gopalakrishnan et al. (Adv. Healthcare Mater. 4:1015-1022 (2015) supporting information pp. 1-17- previously cited), is withdrawn in view of the amendment filed 6/20/2022.

Claim Rejections - 35 USC § 103- withdrawn
The rejection of claims 1-6, 9-13, 15, 16, 20 and 21 under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al. (Adv. Healthcare Mater. 4:1015-1022 (2015)- previously cited), as evidenced by Gopalakrishnan et al. (Adv. Healthcare Mater. 4:1015-1022 (2015) supporting information pp. 1-17- previously cited), and further in view of Couvreur et al. (U.S. 2010/0305030 A1), is withdrawn in view of the amendment filed 6/20/2022.

Response to Arguments
Applicant’s amendment and arguments, filed 6/20/22, with respect to the above rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment filed 6/20/2022.  An action on the merits is set forth herein.

Please note that this office action sets forth a 103 rejection using the references made of record.  The instant 103 rejection uses a different rationale for combining the references and is therefore deemed to be a new 103 rejection necessitated by the amendment filed 6/20/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, 9-13, 15, 16, 20, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al. (Adv. Healthcare Mater. 4:1015-1022 (2015)- previously cited), as evidenced by Gopalakrishnan et al. (Adv. Healthcare Mater. 4:1015-1022 (2015) supporting information pp. 1-17- previously cited), and further in view of Couvreur et al. (U.S. 2010/0305030 A1- previously cited).  This is a new rejection necessitated by the amendment filed 6/20/2022.
Inventors Couvreur and Lepetre-Mouelhi of the instant application are named authors of Gopalakrishnan et al. Inventor Couvreur of the instant application is a named inventor of Couvreur et al. 
Gopalakrishnan et al. teach squalene conjugates of opioid peptides (leucine enkephalin, methionine enkephalin, and endomorphin -1 and -2) (pp. 1015-1017 and 1019).  See also squalene conjugates at pp. 1-3 of supporting information).  The squalene structures have m1=2 and m2=1. Gopalakrishnan et al. teach that the hydrocarbon compound of squalene structure were derived from 1,1’,2-trisnorsqualenamine (p. 1020 and supporting info at pp. 3-4).  The hydrocarbon compound of squalene structure and neuropeptide are covalently bonded via an amide bond/spacer.  See Gopalakrishnan at Scheme 1 A and pp. 1-2 of supporting information; SQ-Met-Enk and SQ-Leu-Enk at supporting information p. 1).  Gopalakrishnan et al. teach that the neuropeptide-squalene bioconjugates can be used in pain treatment (abstract, pp. 1015, para. 1 [analgesia] and 1019, Sect. 3).  Page 1016, Section 2.2 further states “these neuropeptides are primarily known for their opioid activities due to their high affinity toward specific opioid receptors”.  
Although Gopalakrishnan et al. teach that the hydrocarbon compound of squalene structure was derived from 1,1’,2-trisnorsqualenamine (p. 1020 and supporting info at pp. 3-4), the reference does not explicitly teach the squalenic acid derivatives recited in instant claim 1.
Couvreur et al. teach a water-dispersible derivative of a therapeutic agent having a low water solubility that comprises at least one molecule of said agent covalently bonded to at least one molecule of a hydrocarbon derivative having a squalenic structure or the like. The invention further relates to corresponding nanoparticles (abstract).  Couvreur et al. teach that at least one hydrocarbon-based molecule of squalene structure is covalently bonded to a molecule of a therapeutic active agent (para. [0027]).  The hydrocarbon-based compound generally bears a function that is capable of reacting with a function present on the molecule of the active agent under consideration so as to establish a covalent bond between the two species, for example of ester, ether, thioether, disulfide, phosphate or amide type. Advantageously, it is a carboxylic function. In this case, the hydrocarbon-based derivative of squalene structure is squalenic acid or a derivative thereof, for instance the squalenoyl N-hydroxysuccinimidyl ester (para. [0028]).  Squalenic acid derivatives include 1,1',2-tris-norsqualenic acid, squalenoylacetic acid, 1,1',2-tris-norsqualenamine, 1,1',2-trisnorsqualenol, 1,1',2-tris-norsqualenethiol, squalene acetic acid, squalenylethanol, squalenylethanethiol or squalenylethylamine (para. [0026]).  The covalent bond existing between the two types of molecule may be featured by a "linker" or connecting arm. Such an arm may especially prove to be useful when the functions respectively present on the compound of squalene structure and the therapeutic active agent of low solubility have no reactional affinity for each other and are therefore not, liable to form the expected covalent bond. Such an arm makes it possible to introduce via each of the two ends of its backbone adequate functions, i.e. functions respectively having the expected reactional affinity, one for the function present on the derivative of squalene structure and the other for the function present on the active agent under consideration (para. [0029]).  The linker [spacer] can be chosen from (poly)amino acid units, polyols, saccharides and polyethylene glycols (polyetheroxides) of low molecular weight (claim 34).  The examples teach methods of preparing bioconjugates comprising peptides covalently bonded to at least one hydrocarbon compound of a squalene structure. Couvreur et al. teach that the nanoparticles can comprise anti-inflammatory agents of corticoid type (for example dexamethasone) or of non-corticoid type (para. [0086]).   
It would have been obvious to one of ordinary skill in the art to have substituted the 1,1',2-tris-norsqualenamine squalenic derivative of the SQ-Met-Enk and SQ-Leu-Enk of Gopalakrishnan et al. with a squalenic acid derivatives such as 1,1',2-tris-norsqualenic acid, squalenoylacetic acid, 1,1',2-trisnorsqualenol, 1,1',2-tris-norsqualenethiol, squalene acetic acid, squalenylethanol, squalenylethanethiol or squalenylethylamine of Couvreur et al (para. [0026]).  Gopalakrishnan et al. explicitly teach that the neuropeptide-squalene bioconjugates are opioid peptides that can be used in pain treatment [opioids].  A person of ordinary skill in the art would have had a reasonable expectation of success in substituting a squalenic acid derivative of 1,1',2-tris-norsqualenamine (used in the SQ-Met-Enk and SQ-Leu-Enk of Gopalakrishnan et al.) because Couvreur et al. explicitly taught that all of the squalenic acid derivatives could be used in bioconjugates and nanoparticles comprising a therapeutic agent covalently bonded to at least one molecule of a hydrocarbon derivative having a squalenic structure.  Examiner expressly notes that 1,1',2-tris-norsqualenamine is recited in the para. [0026] as a squalenic acid derivative.  Therefore, these compositions [squalenic acid derivatives] are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  Furthermore, both Gopalakrishnan et al. and Couvreur et al. explicitly taught methods of preparing bioconjugates and nanoparticles comprising a therapeutic agent covalently bonded to at least one molecule of a hydrocarbon derivative having a squalenic structure (abstract and examples).  
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” 
In this case, nanoparticles comprising neuropeptide-squalene bioconjugates that are opioid peptides that could be used in pain treatment were known in the art at the time of the invention, as taught by Gopalakrishnan et al.  Couvreur et al. explicitly taught methods of preparing bioconjugates and nanoparticles comprising the same squalenic structures covalently bonded to a therapeutic agent (abstract and examples). Couvreur et al. expressly taught that squalenic acid derivatives included 1,1',2-tris-norsqualenic acid, squalenoylacetic acid, 1,1',2-tris-norsqualenamine, 1,1',2-trisnorsqualenol, 1,1',2-tris-norsqualenethiol, squaleneacetic acid, squalenylethanol, squalenylethanethiol and squalenylethylamine.  The skilled artisan would have had a reasonable expectation of success because both references explicitly taught methods of preparing the neuropeptide-squalene bioconjugates and nanoparticles comprising the bioconjugates.  Gopalakrishnan et al. taught squalene conjugates of opioid peptides (leucine enkephalin, methionine enkephalin, and endomorphin -1 and -2) (pp. 1015-1017 and 1019).  See also squalene conjugates at pp. 1-3 of supporting information).  The squalene structures have m1=2 and m2=1.  Substitution of the squalenic acid derivative of Gopalakrishnan et al. for another squalenic acid derivative taught by Couvreur et al. is obvious to the skilled artisan. 
Accordingly, the limitations of instant claims 1, 4, and 5 are rendered obvious.
Regarding claim 2, the hydrocarbon squalene structure comprises 27 carbon atoms (see SQ-Met-Enk and SQ-Leu-Enk at supporting information p. 1).  Regarding claims 5 and 20, Gopalakrishnan et al. teach squalene conjugates of opioid peptides (leucine enkephalin [LENK], methionine enkephalin [MENK], and endomorphin -1 and -2) (pp. 1015-1017 and 1019).  See also squalene conjugates at pp. 1-3 of supporting information).  Regarding claims 6 and 21, the hydrocarbon compound of squalene structure and neuropeptide are covalently bonded via an amide bond/spacer.  See Gopalakrishnan at Scheme 1 A and pp. 1-2 of supporting information.  See also Couvreur et al. at paras. [0025]-[0033] and Examples.  Regarding claim 7, Couvreur et al teach the use of diglycolate as a spacer.  Examples 11 and 15 use squalenoyldiglycolyl [SQ-diglycolate spacer].  Regarding claims 9 and 10, Gopalakrishnan et al. teach that the neuropeptides can be used in pain treatment (e.g., anti-hyperalgesic drug, opioids) (abstract, pp. 1015, para. 1 [analgesia] and 1019, Sect. 3).  Page 1016, Section 2.2 further states “these neuropeptides are primarily known for their opioid activities due to their high affinity toward specific opioid receptors”.  Examiner further notes that the instant specification identifies the opioid peptides LENK and MENK as peptides that produce analgesia (specification at p. 9, ll. 1-10).  Regarding claims 11 and 13, Gopalakrishnan et al. teach nanoparticles comprising the neuropeptide-squalene bioconjugates that had a mean diameter of 100 to 150 nm (p. 1016, Table 1, Fig. 1).  Couvreur et al further teach that the nanoparticles have a mean size ranging from 30 to 650 nm, in particular from 30 to 500 nm and in particular from 50 to 250 nm, or even from 100 to 200 nm (para. [0055]).  Regarding claim 12, Couvreur et al. teach that the nanoparticles could comprise anti-inflammatory agents of corticoid type (for example dexamethasone) or of non-corticoid type (Couvreur at para. [0086]).  
Regarding claims 15 and 16, Gopalakrishnan et al. teach that the neuropeptide-squalene bioconjugates were administered to mice via intravenous injections. The reference further teaches that the nanoparticles were prepared in aqueous solution and diluted in water (p. 1021 and supporting information at pp. 14-17).  This is construed as administration of a pharmaceutical composition comprising the neuropeptide-squalene bioconjugates.  Gopalakrishnan et al. teach that the neuropeptide-squalene bioconjugates can be used in pain treatment (abstract, pp. 1015-1016 and 1019).  This is deemed to read on a pharmaceutical composition.  Examiner expressly notes that that the compositions comprising the neuropeptide-squalene bioconjugates did not include gemcitabine.  See also Couvreur et al. at paras. [0069]-[0082], [0084]-[0087]).
Claim 23 is rendered obvious by the teachings of Gopalakrishnan et al. and Couvreur et al. Gopalakrishnan et al. taught nanoparticles comprising SQ-Lenk and SQ-MENK.  Couvreur et al. taught the recited squalenic acid derivatives and diglycolate as a spacer. See paras. [0026] and Examples 11 and 15 use squalenoyldiglycolyl [SQ-diglycolate spacer].  
Accordingly, instant claims 1, 2, 4-7, 9-13, 15, 16, 20, 21, and 23 are obvious in view of the teachings of the cited references. 

Response to Arguments
The following relates to the previous 103 rejection which has been withdrawn.  However, Examiner has provided rebuttal arguments as they pertain to the cited references that were used in the instant 103 rejection.

Applicant traverses the prior 103 rejection at pages 12-16 of the reply filed 6/20/2022.  Applicant asserts that Gopalakrishnan is focused on human pancreatic cancer and is therefore not in the fields of pain in the treatment of pain disorders (reply at p. 12).  Applicant asserts that Gopalakrishnan teaches a combination therapy comprising the peptide conjugates and gemcitabine for treatment in suppressing tumor growth.  Applicant states that the skilled artisan would not have been prompted to use the peptides for the treatment of pain because gemcitabine is known to be cytotoxic and therefore not suitable for treatment of pain disorders (p. 14).  Applicant asserts that Gopalakrishnan does not teach a bioconjugate comprising a recited sqaulenic acid derivative [as recited in the Markush group of claim 1].  Id.  Applicant states that Couvreur does not cure the alleged deficiencies of Gopalakrishnan (p. 15).  Applicant limits the teachings of Couvreur to “water dispersible nanoparticles formulations of therapeutic active agent with low water solubility, which may even be hydrophobic ([0001])”.  Id.  Applicant asserts unexpected results that the claimed neuropeptide derivatives are able to restrict their activity peripherally and to optimize neuropeptide concentration at the site of injury, referring to figures 4-6 (p. 15).

Examiner has reviewed and considered these arguments but is not persuaded.
Applicant opines that Gopalakrishnan is focused on human pancreatic and is therefore in a different field of treatment than that of pain.  Applicant further states that Gopalakrishnan is limited to a combination treatment of the squalene-opioid bioconjugates and gemcitabine.
Examiner notes that nowhere in the 103 rejection did examiner discuss treatment of pancreatic cancer.  Applicant appears to overlook the fact that Gopalakrishnan was used as proof that the prior art taught SQ-LENK and SQ-MENK (squalene-opioid bioconjugates).  The reference further explicitly taught that LENK and MENK were opioid peptides and expressly stated that they were used in pain treatment/analgesia (abstract, pp. 1015-1016 and 1019).  Examiner further notes that the instant specification identifies the opioid peptides LENK and MENK as peptides that produce analgesia (specification at p. 9, ll. 1-10).  Moreover, the SQ-neuropeptide bioconjugates were prepared in nanoparticles that did not contain gemcitabine. The SQ-neuropeptide bioconjugates were administered separately from gemcitabine. Thus applicant’s arguments of administration of gemcitabine for purposes of pain treatment are erroneous and never even discussed by examiner in the 103 rejection.
Applicant has interestingly reduced the teachings of Couvreur et al. (Applicant’s own work) to merely one statement out of the entirety of the teachings of the reference.
Examiner reminds applicant that patents and applications are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 
Couvreur et al. teach a water-dispersible derivative of a therapeutic agent having a low water solubility that comprises at least one molecule of said agent covalently bonded to at least one molecule of a hydrocarbon derivative having a squalenic structure or the like. The invention further relates to corresponding nanoparticles (abstract).  Couvreur et al. teach that at least one hydrocarbon-based molecule of squalene structure is covalently bonded to a molecule of a therapeutic active agent.  The reference explicitly teaches the Markush group of squalenic acid derivatives is recited in instant claim 1.  
Instant claim 1 was merely amended to exclude a squalenic acid derivative, 1,1',2-tris-norsqualenamine, that was taught in Gopalakrishnan.  The instant claims merely substitute the squalenic acid derivative of Gopalakrishnan with a squalenic acid derivative of Couvreur.
Regarding applicant’s assertion of unexpected results, even if applicant did properly establish unexpected results, caselaw reiterated the principle from Newell Cos. v. Kenny Mfg. Co., 9 USPQ2d 1417, 1426 (Fed. Cir. 1988) that the mere presence of secondary considerations does not necessarily overcome a strong case of obviousness.  See Pfizer Inc. v. Apotex Inc., 82 U.S.P.Q.2d 1321, 1338-39 (Fed. Cir. 2007) (quoting In re Chupp, 816 F.2d 643, 646 (Fed. Cir. 1987)).  Secondary considerations are only one factor in determining obviousness. 
Contrary to applicant’s assertions, the skilled artisan would have known of and expected results in pain treatment using the recited SQ-neuropeptide bioconjugates comprising a neuropeptide covalently bonded to a recited squalene structure.  Gopalakrishnan expressly taught the SQ-neuropeptide [opioid] bioconjugates and Couvreur expressly taught the Markush group of squalenic acid derivatives.  M.P.E.P. § 2112 recites, ““Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”.
Examiner further notes that the instant claims recite intended uses of the bioconjugates.  The instant claims are drawn to compositions, not method claims.

Examiner cautions applicant from amending the claims in a manner which would recite method claims.  Such an amendment would be deemed to be switching inventions mid-prosecution.

Examiner comment 
Claims 8 and 22 appear to be free the prior art.
The closest reference to the instant claims is Gopalakrishnan et al. (Adv. Healthcare Mater. 4:1015-1022 (2015)- previously cited), the teachings of which are disclosed above.
The reference does not explicitly or implicitly teach enkephalin-squalene bioconjugate comprising a linker that is diglycolate or the specific bioconjugate structures set forth in claims 8 and 22.

Claims 8 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1, 2, and 4-23 are pending.  Claims 14 and 17-19 are withdrawn.
Claims 1, 2, 4-7, 9-13, 15, 16, 20, 21, and 23 are rejected. Claims 8 and 22 are objected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             

/JULIE HA/           Primary Examiner, Art Unit 1654